Exhibit 10.35

 

   Date of Agreement DEFERRAL/EXTENSION AGREEMENT    10/25/13

 

MAKER(S) NAME AND ADDRESS    LENDER/SECURED PARTY NAME AND ADDRESS

 

East El Paso Physicians’ Medical Center, LLC

14000 N Portland Ave Ste 204

Oklahoma City, OK 73134

  

LEGACY BANK

 

2801 W Memorial Rd

Oklahoma City OK 73134

The undersigned Maker executed the below described Promissory Note payable to
the Lender/Secured Party named above

******DESCRIPTION OF ORIGINAL PROMISSORY NOTE****** Original Principal   
Original Loan Date    Original Maturity Date    Loan Number

$         800,000.00

   8/30/2012    3/30/2013    11041948

By the terms of the above described Promissory Note, a payment of principal and
interest is now due, but the Maker desires to pay an extension fee and defer in
whole or part the payment of principal and unpaid interest (if any). The
Lender/Secured Party by acceptance of the interest (if applicable) and extension
fee shown below agrees to extend the Maturity and the Due Date of the Final
Payment as follows. The obligation evidenced by the Promissory Note is otherwise
continued on its original terms and is not satisfied or replaced by this
agreement.

 

a)      Unpaid Principal balance on Note prior to transactions made today

      $         804,000.00         

 

 

 

b)      Interest on Note has been previously paid to

        9/30/2013         

 

 

 

c)      Amount of Principal paid today

        

 

 

    

d)      Interest paid today

   $         6,242.16         

 

 

    

e)      Additional Premium Charges paid today to extend Credit Life Insurance

        

 

 

    

         (Extension of this insurance is not required by Lender/Secured Party)

     

f)      Additional Premium Charges paid today to extend Disability Insurance

        

 

 

    

         (Extension of this insurance is not required by Lender/Secured Party)

     

g)      Extension Fee paid today

     waived         

 

 

    

h)      Total Charges, Principal & Interest paid in cash today by maker

      $         6,242.16   

i)       Finance Charges on Note now paid to (enter date to which interest is
last paid up)

        11/12/2013         

 

 

 

j)       SIMPLE INTEREST RATE

        6.500 %       

 

 

 

k)      Maturity and Due Date of Final Payment now extended to

        12/10/2013         

 

 

 

l)       Unpaid Principal Balance on Note after transactions made today

      $         804,000.00         

 

 

 

m)    Next Payment by Maker due on

        12/10/2013         

 

 

 

n)      Amount of Next Payment

     All accrued interest and principal         

 

REASON FOR DEFERRAL / EXTENSION

Extending the Note to 12/10/2013 to allow more time for possible long term
extension

 

 

 

SIGNATURES MT            

Maker agrees to the Interest and other Charges itemized above and to the terms
of this Deferral Agreement. Maker also acknowledges receipt of a copy of this
Agreement.

 

     Legacy Bank

/s/ Robert M Byers

     /s/ Russ Nation Robert M Byers, Manager of East El Paso Physicians’ Medical
Center, LLC      Lender